DETAILED ACTION
Status of the Claims
	Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96, 99, 107, 110, 112-114, 144 and 145 are pending in the instant application. Claims 107, 110, 112-114, 144 and 145 have been withdrawn based upon Restriction/Election. Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claim 2 has been determined to be 01/28/2014, the filing date of the document PCT/US2014/013352. The U.S. effective filing date for claims 1, 4-5, 11, 13, 15-16, 21, 28, 30, 38, 41-42, 48, 50, 52-53, 58, 65, 68, 76-79, 85, 87, 89-90, 96 and 99 has been determined to be 01/28/2013, the filing date of the US provisional Application No. 61/757,592. Instant claims 2 recites "wherein the pH value is from about 7.2 to about 7.6", a limitation that does not find support in 61/757,592.
Response to Arguments:
	Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
	Applicants argue that “This pH range is completely within the scope of the pH range recited in claim 1, as the lower limit of the pH of about 7.2 is clearly greater than about 6.8 as recited in claim 1.” (p. 16, lines 1-2). Applicants further argue that the written description requirement of 35 U.S.C. §112(a) does not require in ipsis verbis to satisfy the written description requirement (p. 16, 2nd paragraph).	
	In response the examiner argues that while written description support does not require verbatim support of a claim limitation written description does require inventor guidance to the claimed limitation. In the instant case the upper range of “about 7.6” is clearly supported, and the lower range “about 7.2” is clearly not supported and all the guidance provided by the inventor leads away from “about 7.2” to “about 7.3” (p. 5, [0012]; p. 10, [0028]; p. 23, [0058]; p. 26, [0067]; and claims 2, 37 & 105). Accordingly, Applicants arguments are not convincing. The examiner suggests that Applicants simply amend the limitation of claim 2 “the pH value is from about 7.2 to about 7.6” to “the pH value is from about 7.3[[2]] to about 7.6” which is clearly supported in 61/757,592 (p. 5, [0012]; p. 10, [0028]; p. 23, [0058]; p. 26, [0067]; and claims 2, 37 & 105).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over PARSONS_01 (WO 2012/094515; published July 12th, 2012) in view of Gennaro et al. (“Remington’s Pharmaceutical Sciences, 17th ed., 1985, pp. 230-257, 271-300, 370-371, 554, 826-839, 1048-1058, and 1317-1318). 
Applicants Claims
	Applicant claims a method for preparing a composition useful for treatment of a lower urinary tract disease or condition comprising a heparinoid, an acute- acting anesthetic, and a buffer, the method comprising the steps of: (a) providing a heparinoid selected from the group consisting of heparin, heparin sulfate, chondroitin sulfate, and sodium pentosanpolysulfate, either as a solid or as an aqueous liquid, in a quantity of about 1000 units to about 250,000 units per unit dose; (b) providing an acute-acting anesthetic, either as a solid or as an aqueous liquid, in a quantity of from about 5 mg to about 1000 mg per unit dose; (c) combining the heparinoid and the acute-acting anesthetic; and (d) buffering the combination of the heparinoid and the acute-acting anesthetic of step (c) to a pH value of greater than about 6.8 to about 8.3 with a buffer and the addition of sodium hydroxide, wherein the sodium hydroxide is compatible with both the heparinoid and the acute-acting anesthetic to form a stable solution, wherein the buffer is selected from the group consisting of Tris buffer, phosphate buffer, and a combination thereof, wherein the stability of the heparinoid and the acute-acting anesthetic in the stable solution is at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic and to promote the absorption of the acute-acting anesthetic by the urothelium for treatment of a lower urinary tract disease or condition, and wherein the stability of the heparinoid and the acute-acting anesthetic in the composition is at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic (instant claim 1). Instant claim 2 recites the method of claim 1 wherein the pH value is from about 7.2 to about 7.6.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
           PARSONS_01 claims:

    PNG
    media_image1.png
    557
    897
    media_image1.png
    Greyscale

	PARSONS_01 further claims the heparinoid is heparin (claim 34), the local anesthetic is lidocaine (claim 41), and the pH buffer is selected from Tris buffer, phosphate buffer, among others (claims 43-47) (see whole document). PARSONS_01 claims the pH achieved is in the range of about 6.8 to about 7.2 (claim 61). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05).
	PARSONS_01 expressly claims the liquid compositions are stable for at least three months without precipitation of the local anesthetic (claim 62), however, given that the ingredients and method steps are the same the results would have also been the same. Thus, the stability and absorption properties would have been the same as well.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PARSONS_01 is that PARSONS_01 does not expressly claim the unit dose amounts of the heparinoid and local anesthetic, or the pH is adjusted to 7.5 using sodium hydroxide.
	Regarding the dose of heparin, PARSONS_01 discloses the dose is in the range of 5000 to 250,000 units per dose (p. 14, paragraph [0038]), and the local anesthetic is in an amount of from about 10 mg to about 400 mg per unit dose.
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Electrolytes” (pp. 230-239), “pH” (p. 239-243), “Buffers” (p. 243-245), “Determination of pH” (p. 245-247), “Pharmaceutical Significance” (p. 247, 248). Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Reaction Kinetics” as this subject pertains to buffers, for example “Selection of Optimum pH, Buffer, and Solvent” (p. 257).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Colloidal Dispersions” particularly the origin of electric charges relative to pH conditions in solution, and that “Many other organic polymers contain ionic groups and are, therefore, called polyelectrolytes (polymeric electrolytes of salts) […] the animal polysaccharides heparin and chondroitin sulfate, contain sulfuric acid hemiester groups, which are strongly acidic and ionize even in acid media.” (p. 282, col. 1, last paragraph through col. 2, 3rd paragraph). And that heparin is a natural polysaccharide (p. 291, col. 1, 5th paragraph) and classified as “Anionic or negatively charged polyelectrolytes […].” including “A stronger acid group is sulfuric acid, which exists as a monoester in agar and heparin and as a monoamide in heparin.” (p. 291, col. 2, 5th paragraph).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Acids and Bases” including that “Acids and bases are used in pharmacy for analytical procedures, as buffer systems, and to dissolve insoluble medicinals. To accomplish the latter the insoluble compound must have a functional group capable of acting as a strong base or as an acid. Lidocaine Hydrochloride Injection, USP XX, and Niacin Injection, USP XX, are examples. The former is prepared by reacting lidocaine with hydrochloric acid; the diethylamino group is a stronger base than either the water molecule or the chloride ion. Lidocaine goes into solution as a cation.” (p. 370, §Acids and Bases, paragraph bridging cols. 1-2). Gennaro et al. teaches that “Buffers are used to maintain the pH of a medicinal at an optimal value.” (p. 370, §Buffers).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Heparin” (p. 554, col. 1), including that “Heparin inhibits blood clotting both in vitro and in vivo; the anticoagulant effects is evident immediately upon the mixing of heparin with blood.” (p. 554, col. 1, 2nd paragraph). Gennaro et al. further teaches “Anticoagulants” including heparin (pp. 826-839) and particularly “Heparin Sodium” (p. 828, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Local Anesthetics” (pp. 1048-1058) including “Lidocaine” and “Lidocaine Hydrochloride” (p. 1051, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly, “Sodium Hydroxide” and that “It is extensively used in pharmaceutical processes as an alkalizing agent […].” (p. 1318, col. 1, 2nd paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an example according to PARSONS_01 including the doses taught thereby in order to achieve the best therapeutic result upon treatment of patients, and to utilize a buffer such as phosphate buffer or Tris buffer and a pH adjuster such as sodium hydroxide as an alkalizing agent in order to provide a pH, Gennaro et al. teaching sodium hydroxide as extensively used in pharmaceutical process as an alkalizing agent.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce the compositions of the instantly rejected claims in accordance with the teachings of PARSONS_01. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 04/06/2022 have been fully considered but they are not convincing.
	Applicants argue that Parsons '515 failed to establish a prima facie case of obviousness for the following reasons: (1) Parsons '515 fails to disclose any sequence of steps that clearly result in a composition that possesses the required degree of stability (p. 31, item 1); (2) the failure of Gennaro et al. to remedy the deficiencies of Parsons ‘515 (p. 34, item 2); and (3) the combination of Parsons ‘515 and Gennaro et al. does not result in the claimed invention (p. 35, item 3).
	Particularly for item (1), Applicants argue that “Firstly, a method that can produce the stability required is not disclosed or suggested by Parsons '515. Parsons '515 fails to disclose any sequence of steps that clearly result in a composition that possesses the required degree of stability. The stability is a property of the composition and must be considered in evaluating the non-obviousness of the claimed invention. The stability of a composition, and the bioavailability of its components, are properties of the composition.” And “Secondly, the increased quantity of lidocaine recited in the claims, including claim 2, is not disclosed or suggested by Parsons '515. This is particularly significant with respect to the tendency of lidocaine to precipitate. The Mass Action Law applicable to a reaction such as precipitation states that the rate of the reaction is proportional to the activities of each of the components (roughly proportional, in most cases, to the concentrations of the components), so that an increase in the quantity of lidocaine will result in an increased rate of precipitation and thus decreased stability of the composition. This would definitely be understood by one of ordinary skill in the art. Parsons '515 fails to teach or suggest any possible route for overcoming this issue.” (pp. 31-32).
	In response the examiner argues that Applicants argument is not consistent with rejected claim 2 which does not require lidocaine but is generic to “an acute-acting anesthetic” and the concentration is broadly claimed as “a quantity from about 5 mg to about 1000 mg per unit dose” (instant claim 1, item (b)). 
	The instant specification does not define the claim term “stable solution” and discloses that: “Typically, it is preferred to premix the heparin and lidocaine from liquids or powders that have only sodium heparin and only lidocaine hydrochloride with no other agents so that in final buffering is does not result in lidocaine (or its equivalents) from precipitating. This involves mixing the two compounds and then adding buffer (whichever buffer is used, typically phosphate, Tris, or bicarbonate) to a pH of about 6.9 to 7.1 and then do the final pH adjustment with NaOH to a pH of 7.2 to 8.3. This gives the best lidocaine stability. If one use only buffer to raise the pH then lidocaine is less stable. It is a critical issue to have a stable solution.” (pp. 11-12, [0031]; [0050], as published). Thus, it is not clear that “stable solution” requires “no precipitation”. Parsons ‘515 teaches a final step of adjusting the pH (see, e.g., p. 22, first paragraph).
	The examiner notes that heparin is an anionic polyelectrolyte having negative charges in acidic to alkaline solution (Gennaro et al., p. 282, col. 2, paragraphs 2-3) and lidocaine is dissolved “by reacting with hydrochloric acid; the diethylamino group is stronger base than either the water molecule or the chloride ion. Lidocaine goes into solution as a cation.”  (Gennaro et al., p. 370, §Acids, Bases, and Buffers, paragraph bridging cols. 1-2). Thus, it would have been prima facie obvious to provide a solution of the heparinoid and the lidocaine before mixing the two and subsequently buffing the composition and adjusting the pH to an optimal pH because both the heparin polyelectrolyte and the lidocaine were known to be pH sensitive compositions.
	With respect to Applicants arguments (2) and (3) the examiner respectfully disagrees in view of the fact that heparin and lidocaine are pH sensitive chemical species and Parsons '515 clearly suggests adjusting the pH within the claimed range (see, e.g., Parsons ‘515, claim 31). Thus, it would have been prima facie obvious to provide a solution of the heparinoid and the lidocaine before mixing the two and subsequently buffing the composition and adjusting the pH to an optimal pH because both the heparin polyelectrolyte and the lidocaine were known to be pH sensitive compositions.
	Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 remain rejected under 35 U.S.C. 103 as being unpatentable over PARSON (US 2005/0234013; published October, 2005) in view of Henry et al. (“Absorption of Alkalized Intravesical Lidocaine in Normal and Inflamed Bladders: A Simple Method for Improving Bladder Anesthesia,” 2001, American Urological Assn.; The Journal of Urology, Vol. 165, pp. 1900-1903); CHONG ("Local anesthetic and additive drugs," 2004, The Medicine Publishing Co. Ltd., pp. 1-5); Gennaro et al. (“Remington’s Pharmaceutical Sciences, 17th ed., 1985, pp. 230-257, 271-300, 370-371, 554, 826-839, 1048-1058, and 1317-1318);  Jimenez-Kairuz et al. (“The improvement of aqueous chemical stability of a model basic drug by ion pairing with acid groups of polyelectrolytes,” 2004, ELSEVIER; International Journal of Pharmaceutics, Vol. 269, pp. 149-156); and  LEBRETON (US 2011/0118206; published May, 2011).
Applicants Claims
	Applicant claims a method for preparing a composition useful for treatment of a lower urinary tract disease or condition comprising a heparinoid selected from the group consisting of heparin, heparin sulfate, chondroitin sulfate, and sodium pentosanpolysulfate, an acute-acting anesthetic, and a buffer, the method comprising the steps of: (a) mixing the heparinoid and the acute-acting anesthetic to produce a liquid form in which the heparinoid and the acute-acting anesthetic are slightly more concentrated than in the final product; (b) adding the buffer to produce a pH of about 7.0 in the solution of (a) to produce a solution that is slightly more concentrated than the final solution of step (c), wherein the buffer is selected from the group consisting of Tris buffer, phosphate buffer, and a combination thereof; and (c) raising the pH to a value in the range of from about 7.1 to about 8.3 using sodium hydroxide and adding water as required to achieve the final desired concentrations of the heparinoid and the acute-acting anesthetic, wherein the stability of the heparinoid and the acute-acting anesthetic is at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic and to promote the absorption of the acute-acting anesthetic by the urothelium for treatment of a lower urinary tract disease or condition, and wherein the stability of the heparinoid and the acute-acting anesthetic in the composition in at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic; and wherein the heparinoid is present in a quantity of about 100 units to about 250,000 units per dose, and wherein the acute-acting anesthetic is present in a quantity of about 5 mg to about 1000 units per dose. (instant claim 76). (instant claim 1 is discussed above).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PARSONS claims “A composition comprising a heparinoid, a local anesthetic agent, and a buffering compound.” [emphasis added] ([0010] & claim 1). PARSONS further teaches the heparinoid is selected from heparin and sodium pentosanpolysulfate ([0010] & claim 7), the local anesthetic is, e.g., lidocaine ([0011]; claims 5 & 6) and the buffer is, e.g., a Tris buffer, phosphate buffer as preferable buffers ([0012]; claim 13). PARSONS teaches that the preferred local anesthetic is lidocaine but includes other species such as procaine ([0011], [0109] & [0217]).
	PARSONS further teaches that "One of the methods of the present invention combines heparin and lidocaine buffered with sodium carbonate to pH > 8.0 via direct catheter delivery, providing immediate and long term main relief for chronic IC suffers." And further that "The principle difference between this therapeutic solution and other such solutions is the presence of […] [a buffer], which dramatically increases the absorption of the lidocaine." ([0220]). PARSONS further teaches buffering compounds inclusive of those claimed, e.g., Tris buffer, and phosphate buffer among others; and the pH being in the range of 7-12 ([0111]).
	Regarding the dose of the heparin, PARSONS discloses that 1000 to about 100,000 USP units can be used, or between about 0.5 mg to about 1000 mg of heparin per unit dose ([0133]). PARSONS further teaches that the dose of the local anesthetic is in the range of about 10 mg to about 400 mg per unit dose ([0109]). 
	Regarding the stability, the instant specification discusses the stability as resulting from the combination of the lidocaine (free base) and heparinoid with the buffer. In particular “The results reported herein are quite surprising because alkalinized (free base) lidocaine can precipitate, and as well, over time, the lidocaine can decompose. [...] The heparinoid prevents precipitation of the alkalinized lidocaine at high pH resulting [...]” (p. 11, [0031]). In the instant case PARSONS teaches the same constituent ingredients thus the stability would also have been the same (MPEP 2012.01-11).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PARSONS is that PARSONS does not expressly teach mixing the heparinoid and the local anesthetic before buffering the composition.
	However, it would have required no more than an ordinary level of skill in the art to mix the constituent ingredients of PARSONS according to ordinary pharmaceutical formulation practice, and given there are only three components the buffer having the function of buffering the solution, it would have been prima facie obvious to add the buffer as a final step in order to properly buffer the finished solution. PARSONS clearly teaches combining the species heparin, lidocaine and a buffer (e.g. sodium bicarbonate) to produce their disclosed compositions. PARSONS further teaches a method comprising steps a, b and c, can include further sub-steps (e.g. a, x, b and c) and can be performed sequentially or in any order (e.g. a, c, b or c, b, a) ([0031]). Thus, clearly teaching than rearranging the method steps would have been obvious and required no more than an ordinary level of skill in the art to which the invention pertains.
	Henry et al. teaches that “Local anesthetics are weak bases (pKa ±8.0) that are generally provided in an acidic aqueous solution of an ionized, water soluble form of the drug. Tissue penetration occurs when the injected solution is buffered by the surrounding tissue and the drug converts into the lipid soluble base form. When instilled into the bladder, this conversion to the base form may not occur since urine is usually acidic (pH 5 to 6), leaving most local anesthetic essentially ion trapped within the bladder (fig. 1). Pharmacokinetic studies confirm that intravesical lidocaine is not sufficiently absorbed by human bladders to achieve a significant serum level or deep local anesthetic effect.” And that “We have demonstrated in an animal model that the optimal absorption of intravesical lidocaine is achieved when bladder content pH is approximately 8.0. We hypothesized that lidocaine would be sufficiently and predictably absorbed from the human bladder if urine pH was buffered to 8.0. We performed a dose finding kinetic study to determine the serum lidocaine level when lidocaine plus an alkalizing agent was instilled into the bladders of healthy volunteers. We then administered 5 mg./kg. of the agent to patients with interstitial cystitis.” (see whole document, particularly p. 1900, col. 1).
	CHONG teaches that "pKa of a chemical compound represents the pH at which its ionized and non-ionized forms are in equilibrium. The pKa of a local anesthetic determines its speed of onset of action because only the uncharged form is lipid soluble and is able to diffuse quickly across the myelin layers of nerve fibres. [...] The higher pKa, the less non-ionized drug is available and the slower the onset of action. For example, at pH 7.4, lidocaine (pKa 7.7) is 35% non-ionized and bupivacaine (pKa 8.4) is 12-13% non-ionized, therefore lidocaine has a faster onset of action than bupivacaine in equipotent doses." (p. 1, 4th paragraph). CHONG further teaches that Bicarbonate "Increases non-ionized component of drug allowing faster onset of local anesthetic." (p. 2, table).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Electrolytes” (pp. 230-239), “pH” (p. 239-243), “Buffers” (p. 243-245), “Determination of pH” (p. 245-247), “Pharmaceutical Significance” (p. 247, 248). Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Reaction Kinetics” as this subject pertains to buffers, for example “Selection of Optimum pH, Buffer, and Solvent” (p. 257).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Colloidal Dispersions” particularly the origin of electric charges relative to pH conditions in solution, and that “Many other organic polymers contain ionic groups and are, therefore, called polyelectrolytes (polymeric electrolytes of salts) […] the animal polysaccharides heparin and chondroitin sulfate, contain sulfuric acid hemiester groups, which are strongly acidic and ionize even in acid media.” (p. 282, col. 1, last paragraph through col. 2, 3rd paragraph). And that heparin is a natural polysaccharide (p. 291, col. 1, 5th paragraph) and classified as “Anionic or negatively charged polyelectrolytes […].” including “A stronger acid group is sulfuric acid, which exists as a monoester in agar and heparin and as a monoamide in heparin.” (p. 291, col. 2, 5th paragraph).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Acids and Bases” including that “Acids and bases are used in pharmacy for analytical procedures, as buffer systems, and to dissolve insoluble medicinals. To accomplish the latter the insoluble compound must have a functional group capable of acting as a strong base or as an acid. Lidocaine Hydrochloride Injection, USP XX, and Niacin Injection, USP XX, are examples. The former is prepared by reacting lidocaine with hydrochloric acid; the diethylamino group is a stronger base than either the water molecule or the chloride ion. Lidocaine goes into solution as a cation.” (p. 370, §Acids and Bases, paragraph bridging cols. 1-2). Gennaro et al. teaches that “Buffers are used to maintain the pH of a medicinal at an optimal value.” (p. 370, §Buffers).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Heparin” (p. 554, col. 1), including that “Heparin inhibits blood clotting both in vitro and in vivo; the anticoagulant effects is evident immediately upon the mixing of heparin with blood.” (p. 554, col. 1, 2nd paragraph). Gennaro et al. further teaches “Anticoagulants” including heparin (pp. 826-839) and particularly “Heparin Sodium” (p. 828, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly “Local Anesthetics” (pp. 1048-1058) including “Lidocaine” and “Lidocaine Hydrochloride” (p. 1051, col. 2).
	Gennaro et al. is cited as teaching the art pertaining to pharmaceutical science, and particularly, “Sodium Hydroxide” and that “It is extensively used in pharmaceutical processes as an alkalizing agent […].” (p. 1318, col. 1, 2nd paragraph).
	Specifically regarding the added limitation “wherein the stability of the heparinoid and the acute-acting anesthetic in the composition in at least 90% after one year, up to 18 months, and wherein the heparinoid acts to stabilize the acute-acting anesthetic.” 
	Jimenez-Kairuz et al. teaches forming drug-polyelectrolyte complexes wherein the drug is a basic drug (B) procaine (P) and the polyelectrolyte (PE) is carbomer (C) (see whole document). Jimenez-Kairuz et al. teaches, based on their study, that “It was determined that in (C–P) a high fraction of P was present in the form of ion pairs [RCOO−PH+] with the carboxylate groups of C. The [RCOO−PH+] fraction was above 97% for compositions containing higher than 50 mol% of P. The chemical stability of C–P was assayed at two selected pHs (7.5 and 8.5) in comparison with conventional reference solutions (RS) without C. Procaine in (C–P) was 4.2 and 6.2 times more stable than in its respective RS at the two conditions assayed.” (abstract). Jimenez-Kairuz et al. teaches the equilibria involved in C and P mixtures in Eqs. 1-3 (p. 150, col. 1), and that “Hence, an important factor of the total drug [B], ([B] = (B) + (BH+) + ([RCOO-BH+]) in the PE environment (PEE) as [RCOO-BH+]. Such fraction reaches 82% in carbomer-lidocaine […] hydrogels.” (p. 150, col. 1, 2nd paragraph). Jimenez-Kairuz et al. concludes that “Recognition of the stabilizing effect described here would be of interest not only for applied purposes but also for its theoretical description. In the first field, since a number of valuable drugs are subjected to analogous stability problems as that of P, the use of the strategy described here would contribute to improve their chemical stability in solution.” (p. 156, col. 1, last paragraph).
	LEBRETON teaches the combination of a heparinoid, hyaluronic acid based formulations (see whole document) that are stable for at least 12 months, at least 18 months and at least 24 months ([0032]). Where stability includes “transparent appearance, pH for use in a patient, extrusion force and/or rheology characteristics, HA concentration, sterility, osmolarity, and lidocaine concentration.” ([0057]). The methods of making including adjusting the pH from 7.2 to 8.0 ([0062]), the pH being adjusted using, e.g., a buffer ([0077]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	In view of the facts cited above, including that (1) lidocaine needs to be alkalized or the result is “ion trapped” (since urine is usually acidic (pH 5 to 6)), as taught by Henry et al.; (2) heparin is a anionic polyelectrolyte and lidocaine hydrochloride is a basic drug forming cations in solution, as taught by Gennaro et al.; (3) formation of an polyelectrolyte-drug complex improved stability of the drug in solution, as suggested by Jimenez-Kairuz et al., and taught by LEBRETON, it would have been prima facie obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine a basic drug such as lidocaine with a polyelectrolyte such as heparin to form a heparin-lidocaine ion pair to improve stability of the drug, especially given that lidocaine is prone to precipitation absent an alkalizing agent when used in the bladder having urine pH of about 5-6, and subsequently to buffer the resulting heparin-lidocaine ion pair composition per the teachings of PARSON and CHONG to achieve the best possible heparin-lidocaine ion pair composition for the treatment of interstitial cystitis.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to mix the constituent ingredients of PARSONS according to ordinary pharmaceutical formulation practice, and given there are only three components the buffer having the function of buffering the solution. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 04/06/2022 have been fully considered but they are not convincing.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that “Although Parsons '013 does disclose methods of use of the compositions, it does not disclose any methods for preparation of the compositions and does not disclose any details of the stability or lack of stability of the compositions.” [emphasis in original](paragraph bridging pp. 49-50).
	In response the examiner argues that the Parsons ‘013 clearly encompasses the methods of making include mixing the components to form a solution as one of ordinary skill in the art could not use the compositions (e.g. solution) without first making the same (see, e.g., [0009]: “In one embodiment the composition is a solution, wherein said solution has a pH of at least 7.”; and [0034]). Thus, it would have clearly been within the ordinary level of skill in the art to produce the compositions described by Parsons ‘013, including adjusting the pH as appropriate. The examiner notes that two U.S. Patents were issued based on the disclosure of Parsons ‘013, particularly USPN 7,414,039 and USPN 9,486,747, the former directed at methods of using the compositions: “administering an effective amount of a composition comprising heparinoid, a local anesthetic agent and a buffering compound” (claim 1), “in solution” (claim 20) and “wherein the solution has a pH from 7-12” (claim 21); and the latter directed at compositions: “composition consists of an aqueous solution of: (i) heparin, (ii) a local anesthetic agent selected from the group consisting of lidocaine […], (iii) a phosphate buffer, and (iv) optionally an osmolar component […], wherein said heparin is present in a quantity from about 5000 USP units to about 100,000 USP units per unit dose […].” (claim 1). Thus, disclosure of Parson ‘013 clearly includes sufficient written description support to make and use the compositions described there.
	Applicants further argue that “Parsons ‘013 does not disclose the existence of turbidity of the compositions at any stage of preparation or storage or the precipitation of lidocaine in any alternative disclosed in the reference.” (p. 49, 1st paragraph).
	In response the examiner argues that Parsons ‘013 discloses the same components in claim 1, a heparinoid, a local anesthetic such as lidocaine (claim 6), and a buffering compound such as Tris buffer or phosphate buffer ([0111]), and it would have been within the ordinary level of skill in the art to mix the components such as mixing the heparin and lidocaine in solution then adding the buffer to adjust the final pH in accordance with the pH disclosed in Parsons ‘013. The result would have been the same (see, e.g., MPEP 2145-II, stating in part that: "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.").
	Applicants further argue that “In no case does Henry et al. (2001) actually disclose or suggest the administration of a single solution that includes lidocaine or another local anesthetic together with a buffer.” And that “Henry et al. (2001) does not disclose or suggest the administration of a heparinoid to patients with interstitial cystitis. Henry et al. (2001) does not even recite the use of a heparinoid, whether separately or in a solution together with either or both of a local anesthetic such as lidocaine or a buffer.” (p. 53, last two paragraph).
	In response the examiner argues that this argument conveniently ignores the teachings of Parsons ‘013, and is not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
	Applicants further argue that “Beyond the warning regarding precipitation, Chong & Denny (2004) provides no guidance regarding the preparation or stability of multi-component solutions or compositions including lidocaine or another local anesthetic, a buffer, and a heparinoid. Chong & Denny (2004) does not disclose or suggest such solutions, and does not disclose or suggest the preparation of a solution including the lidocaine, the heparinoid, and the bicarbonate.” (p. 56, first full paragraph).
	In response the examiner argues that this argument conveniently ignores the teachings of Parsons ‘013, and is not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
	Applicants further argue that “Jimenez-Kairuz et al. (2004) did not address the stability of lidocaine in a system with carbomer or the effect of altering the pH in such a system containing lidocaine on the stability of the lidocaine. Additionally, Jimenez-Kairuz et al. (2004) did not disclose the use of any negatively-charged polyelectrolyte other than carbomer, including, but not limited to, heparin or sodium pentosanpolysulfate. As detailed below, these polyelectrolytes have different acidic groups with substantially different pKa values. Finally, Jimenez-Kairuz et al. (2004) did not address the possible precipitation of lidocaine in solutions containing heparin or sodium pentosanpolysulfate and lidocaine; the focus of the reference was on the base-catalyzed degradation of anesthetics susceptible to such base-catalyzed degradation.” (p. 59, 3rd paragraph).
	In response the examiner argues that this argument conveniently ignores the teachings of Parsons ‘013, and is not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. And further, the examiner maintains that PARSONS teaches that the preferred local anesthetic is lidocaine but includes other species such as procaine ([0011], [0109] & [0217]). Thus the teaching of Jimenez-Kairuz et al. would have been considered pertinent to one of ordinary skill in the art considering the disclosure of PARSONS. Additionally, Jimenez-Kairuz et al. clearly teaches that “Carbomer (C) and procaine (P) were selected respectively as models of polyelectrolyte (PE) and basic drug (B) of low stability in aqueous solution.” (abstract lines 1-2). Jimenez-Kairuz et al. also teaches that “It is well known that the pH of maximum stability of many drugs is <7 […]; in such cases the reactivity of the drug towards HO--catalysis is higher than the reactivity towards H+-catalysis. Consequently, the HO--catalyzed pathway is of prime relevance in drug stability and will be addressed here.” (p. 149, col. 2, lines 1-7). The examiner further cites POWELL1 teaching that “At 25°C, the pH of maximum stability for lidocaine is ~3-6 […].” (p. 44, col. 1, lines 4-5). Thus, the teaching of Jimenez-Kairuz et al. would have clearly been relevant to lidocaine stability.
	Applicants further criticize Jimenez-Kairuz et al. as teaching carbomer having carboxylic acid moieties rather than the sulfate groups of heparin and heparin sulfate (p. 57), which Applicants point out are strongly basic polyelectrolytes vs. carbomer being a weakly-basic polyelectrolyte. The examiner notes that Applicants choice of “sulfuric acid moieties” and “strong acids” and “weak acids” and “acetic acid” is confusing as the polymers include charged groups and are therefore regarded as polyelectrolytes. And while the strongly basic polyelectrolytes vs. weakly-basic polyelectrolyte distinction, is acknowledged. The examiner argues that one of ordinary skill in the art would have considered the disclosure as representative of the lidocaine-heparin formulations of PARSONS, and reasonably predicted an improved stability per the teachings of Jimenez-Kairuz et al., concluding that “Recognition of the stabilizing effect described here would be of interest not only for applied purposes but also for its theoretical description. In the first field, since a number of valuable drugs are subjected to analogous stability problems as that of P, the use of the strategy described here would contribute to improve their chemical stability in solution.” (p. 156, col. 1, last paragraph).
	Applicants further argue that “Lebreton '206 neither discloses nor suggests the preparation of any compositions with a heparinoid other than hyaluronic acid. In particular, Lebreton '206 neither discloses nor suggests the preparation of any compositions with heparin or pentosanpolysulfate in place of hyaluronic acid.” nor suggests non-crosslinked hyaluronic acid, and is directed at different intended use (i.e. intended for use as tissue filler) (p. 65, paragraphs 2-4).
	In response the examiner argues that this argument ignores the teachings of Parsons ‘013, and is not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
	Applicants further argue that the combination of cited references fail to establish a prima facie case of obviousness because the deficiencies of Parsons ‘013 are not remedied by consideration of one or more of the other cited references (p. 65, item b). And particularly that “There are a substantial number of possible methods when the sequences of addition of the components, mixing the components, and buffering are taken into consideration.” (p. 65-66).
	In response the examiner argues that PARSONS clearly teaches the combination of “a heparinoid, a local anesthetic agent, and a buffering compound” (claim 1) which is three components. The examiner has provided the rationale that it would have been prima facie obvious to add the buffer as a final step in order to properly buffer the finished solution. And PARSONS clearly teaches that a method comprising steps a, b and c, can include further sub-steps (e.g. a, x, b and c) and can be performed sequentially or in any order (e.g. a, c, b or c, b, a) ([0031]). Thus, clearly teaching than rearranging the method steps would have been obvious and required no more than an ordinary level of skill in the art to which the invention pertains.
	Applicants further argue that Parsons ‘013 fails to recognize particular issues regarding stability of the formulations on storage (p. 66, first paragraph).
	In response the examiner argues that the same components are suggested by PARSONS and it would have been prima facie obvious to buffer the formulation as a final step to ensure proper buffering an final pH. The constituent ingredients and method steps being the same the resulting stability would also have been the same.
	Applicants argue that Henry et al. and Gennaro et al. do not remedy the deficiencies of Parsons ‘013. And Jimenez-Kairuz et al. and Chong & Denny et al. both teach away from the claimed invention (p. 66-69). And that LEBRETON is nonanalogous prior art as this reference is directed at tissue filler compositions.
	In response the examiner argues that the instant Specification discloses that the Field of Invention: “This application is directed to stable compositions comprising a heparinoid, an acute-acting anesthetic, and a buffer, and methods of their preparation.” (p. 1, [0002]).  And while LEBRETON is directed at soft tissue fillers (abstract) the clearly include a heparinoid (i.e. hyaluronic acid; Instant Specification: p. 6, [0014]), and an acute-acting anesthetic ([0017])(i.e. lidocaine; Instant Specification: p. 6, [0015]), and a buffer ([0075] to [0078])(Instant Claims 1 & 28). Thus, LEBRETON is prima facie not in different filed of invention because the reference teaches each of the components that the instant specification identifies as the compositions of the field of invention. Arguendo, the field of invention were considered limited “the field of urology” (p. 7, lines 23-25) or “to an invention directed to compositions and method for treatment of lower urinary tract disease or conditions such as interstitial cystitis.” (p. 7, last paragraph, lines 3-4), the reference would have been clearly pertinent to the LEBRETON reference is not reasonably pertinent to the problem faced by the inventor, which was apparently a problem with stability of a composition including a heparinoid, an acute-acting anesthetic, and a buffer.
	Applicants further argue that Jimenez-Kairuz et al. teaches away from the claimed invention because “according to the implications of the results of Jimenez-Kairuz et al. (2004), the negative zeta potential, which would attract hydrogen ions and protonated lidocaine, would cause a greater proportion of the lidocaine to be charged, which, in turn, would impair its passage through the urothelium when administered to the urinary tract of a patient with interstitial cystitis. This actually teaches away from the claimed invention which requires the lidocaine to be in an uncharged (nonprotonated) state to pass through the urothelium for therapeutic efficacy.” (p. 68, first full paragraph).
	In response the examiner argues that a Jimenez-Kairuz et al. clearly teaches that “Carbomer (C) and procaine (P) were selected as model polyelectrolytes (PE) and basic drug (B) of low stability in aqueous solution. The purpose of this investigation was to test if a (C-P) aqueous system provides a microenvironment in which P is less exposed to hydroxyl ion catalyzed degradation, its main degradation pathway over a wide pH range.” and that “Since C-B systems exhibit negative electorkinetic potential that attracts positive ions such as (H+) and repels negative ones such as (OH-), the stabilizing effect would be associated with the higher [local] acidity of the (C-P) environment, in which PH+ molecules attached to the PE should also have lower kinetic energy than those in the bulk medium.” (abstract). The examiner argues that this does not teach away from the combination of heparinoid such as heparin with an acute-acting anesthetic such as lidocaine, and a buffer such as phosphate buffer useful for urinary bladder treatment because it is the free base of the lidocaine that is able to pass through the urinary bladder and treat the disease condition (see, e.g., PARSONS et al., NPL Citation No. 2, on the IDS dated 10/03/2016: p. 208, col. 1, 2nd paragraph). And the pH range taught by Parsons ‘013 of 7-12 (i.e. teaching the pH being in the range of 7-12 ([0111])) is consistent with the teaching of Jimenez-Kairuz et al. (p. 151, §3.1, 3rd paragraph; and Figure 3, pH range of 7.1-8.1) which does not suggest a lower pH than the range of PARSONS, and therefore does not teach away from PARSONS.
	Applicants further argue that Chong & Denny et al. both teach away from the claimed invention because “by warning against the use of relatively high concentrations of sodium bicarbonate with lidocaine because of the risk of precipitation of the lidocaine.” (paragraph bridging pp. 72-73).
	In response the examiner argues that this is a piecemeal analysis given that PARSONS does not teach lidocaine alone but in combination with a heparinoid such as heparin and a buffer such as phosphate buffer. One of ordinary skill would have considered the art as a whole and recognized that the combination of lidocaine with heparin at a pH range suggested by 7.1-8.1 would have increased stability in accordance with the teachings of PARSONS and Jimenez-Kairuz et al., as discussed above.
	Applicants further argue that rejection based on obviousness is improper because of the lack of guidance to enable the claimed invention, and the absence of any sufficient teaching, incentive, or suggestion to combine the references in view of the failures of the references (p. 70-71).
	In response the examiner argues that PARSONS clearly teaches the combination of heparinoid such as heparin with an acute-acting anesthetic such as lidocaine, and a buffer such as phosphate buffer useful for urinary bladder treatment (claims 1, 6-7 & Title, abstract), and one of ordinary skill in the art would have clearly been motivated and therefore incentivized to produce the best possible formulation of the same for the indicated treatment.
	Applicant further argues that the instant case does not involve “mere recognition of latent properties” because the required stability was not “latent” in the prior art (p. 74, 4th paragraph).
	In response the examiner argues that PARSONS clearly teaches the same constituent ingredients which is a combination of combination of heparinoid such as heparin with an acute-acting anesthetic such as lidocaine, and a buffer such as phosphate buffer with the same pH range, and further expressly teaches that a method comprising steps a, b and c, can include further sub-steps (e.g. a, x, b and c) and can be performed sequentially or in any order (e.g. a, c, b or c, b, a) ([0031]). Thus following the teachings of PARSONS one of ordinary skill would have produced the claimed invention, particularly in view of the stability consideration suggested by the secondary references, and arrived at the same compositions which would have had the same properties. Thus, based on the disclosure/teachings of the prior art the stability would have been the same for those compositions as the compositions produced by the claimed methods.

Conclusion
	Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are pending and have been examined on the merits. Claims 1-2, 4-5, 11, 13, 21, 28, 30, 38, 41-42, 48, 50, 58, 65, 68, 76-79, 85, 87, 96 and 99 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619           


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Stability of Lidocaine in Aqueous Solution: Effect of Temperature, pH, Buffer, and Metal Ions on Amide Hydrolysis,” 1987, Pharmaceutical Research, Vol. 4, No. 1, pp. 42-45.